Citation Nr: 1119585	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-30 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypertension.

2.  Entitlement to a rating in excess of 10 percent for residuals of a left knee injury. 



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to August 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the St. Louis, Missouri RO, which in pertinent part denied ratings in excess of 10 percent for both hypertension and a left knee disability.  

The Veteran had also initiated (by filing a Notice of Disagreement) an appeal of a March 2008 rating decision which, in pertinent part, denied several service connection claims.  A Statement of the Case (SOC) was issued in these matters.  The Veteran's subsequent (August 2009) VA Form 9 (substantive appeal) limited his appeal to the matters of the ratings for hypertension and for a left knee disability, and those are the only issues before the Board. 

The matter of the rating for left knee disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

At no time during the pendency of the claim is the Veteran's hypertension shown to have been manifested by diastolic blood pressure predominantly 110 or more or systolic blood pressure predominantly 200 or more.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the Veteran's hypertension.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code (Code) 7101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A May 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2009 letter provided additional notice regarding disability ratings.  The appellant has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in June 2008 and March 2010, which will be discussed in greater detail below, though the Board finds them to be adequate as they included both a review of the Veteran's history and a physical examination that encompassed all findings necessary for rating.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 




Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Hypertension is rated under the criteria in Code 7101, which provides for a 10 percent rating when diastolic pressures are predominantly 100 or more, or; systolic pressures are predominantly 160 or more, or; as a minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressures are predominantly 110 or more, or; systolic pressures are predominantly 200 or more.  38 C.F.R. § 4.104.  [The Board notes that the Veteran has not been found to have hypertensive heart disease, and that the criteria for rating such disease (in Code 7007) do not apply.]

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

The Veteran's claim for an increased rating was received (along with private treatment records) in March 2008.  The relevant period for consideration in this appeal begins one year prior to that submission (i.e., in March 2007).  There is no medical evidence of record regarding the status of the Veteran's hypertension from March 2007 to May 2007.

On May 2007 private treatment, the Veteran's blood pressure was 147/88.

A November 2007 private treatment record notes the Veteran was taking Losartan for hypertension.

On January 2008 private treatment, the Veteran's blood pressure was 147/86; he reported he took his hypertension medication in the evening.

February 2008 and March 2008 private treatment records show blood pressure readings of 158/96 (measured on the left arm) and 137/93 (right arm); 134/94 (left arm) and 136/92 (right arm); 132/89 (left arm) and 137/87 (right arm); 157/97 (left arm) and 180/103 (right arm); and 168/99 (right thigh) and 167/95 (left thigh).

On March 2008 private treatment, X-rays revealed heart and pulmonary vascularity within normal limits; the impression was normal chest X-ray.  The Veteran's blood pressure was 149/89; it was noted that his blood pressure was "suboptimally controlled".  He took Losartan, and the provider planned to titrate the dosage up to see how the Veteran tolerated it (to bring blood pressure down to a normal range).

A later March 2008 private treatment record shows blood pressure was 145/80. 

On June 2008 private treatment, the Veteran's blood pressure was 128/90 (and was described as "normal").

On June 2008 VA examination, the Veteran denied any history of hospitalization or surgery for hypertension, traumatic injury to the heart, cardiac neoplasm, hypertensive renal disease, epistaxis, headache, or stroke related to hypertension, or hypertensive cardiovascular disease.  He endorsed a history of erectile dysfunction since 2004, which he related to hypertension.  It was noted that continuous medication was needed to control hypertension.  Symptoms of possible complications noted included fatigue, weakness, nausea, vision changes, and dyspnea.  The examiner commented that diabetes was diagnosed in 1985 and hypertension was diagnosed in about 1980.  Current medications were noted to include Glyburide, Metformin, HCTZ, Prilosec, Lotrel, ASA, Zocor, Etodolac, Omega 3 fish oil, and Hydrocodone.  

On physical examination, heart rhythm and sounds were regular; JVC, click, pericardial rub, and murmur were absent.  The Veteran reported that a stress test about 2 years earlier was normal.  Blood pressure readings were 136/89, 126/86, and 125/85.  X-rays revealed that the heart was not enlarged, but normal in size.  The diagnosis was hypertension; the examiner noted that the Veteran did not have hypertensive heart disease.  The Veteran reported that he was not employed, and that he had worked as a delivery driver until he retired due to his knees and headaches in 2007.  

On March 2010 VA examination, the Veteran reported that continuous medication was required for control of his hypertension, specifically an ACE inhibitor, a calcium channel blocker, and thiazide diuretics.  His identified his medications as hydrochlorothiazide and Benazepril/amlodipine, with no reported side effects.  He denied any history of hospitalization or surgery due to hypertension, hypertensive renal disease, or stroke, nosebleed, or headache related to hypertension.  He denied any history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease including prosthetic valve, congestive heart failure, other heart disease, angina, dizziness, syncope, or other hypertensive related diseases.  He endorsed a history of fatigue, and dyspnea, with dyspnea noted on mild exertion.  Symptoms of possible complications of hypertension were noted to include fatigue, weakness, vision changes, dyspnea, paresthesias, ankle or foot edema, and nocturia.

On physical examination, there was no evidence of congestive heart failure or pulmonary hypertension.  Heart sounds and rhythm were normal.  The examiner noted that any decrease in pulmonary sounds was due to the size of the Veteran (who was described as morbidly obese).  Blood pressure readings were 146/93, 150/71, and 154/105.  On stress testing, the examiner estimated 3 METs, adding that the Veteran could not move a wheelbarrow with 100 pound bags, and could walk leisurely only at 1, but not 2, miles per hour.  X-rays revealed the heart was within normal limits.  The diagnosis was hypertension, with no evidence of hypertensive heart disease.  The examiner opined that the Veteran could no longer qualify as a driver, due to the impact on occupational activities including lack of stamina and weakness or fatigue.  No effects on usual daily activities were noted.  The Veteran reported being employed part-time as a laborer and driver for the Department of Transportation (DOT), for a duration of 10 to 20 years, with no time lost from work during the previous 12-month period.  He reported that he could not pass the DOT physical for driving due to hypertension and diabetes mellitus and has lost his a laborer job due to knee problems. 

The record does not show any period of time during the period under consideration when the Veteran's diastolic blood pressures were predominantly 110 or more, or his systolic pressures were predominantly 200 or more.  In fact, a review of the blood pressure reading recorded during this time period did not reveal a single diastolic pressure of 110 or more, or a single systolic pressure of 200 or more.  Accordingly, the schedular criteria for the next higher, 20 percent, rating under Code 7101 are not met (or approximated, see 38 C.F.R. § 4.7), and a schedular rating in excess of the 10 percent currently assigned is not warranted.    

The Board has also considered whether this matter should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the symptoms of and impairment resulting from, the Veteran's service-connected hypertension fall squarely within the criteria for the 10 percent schedular rating assigned.  The record does not reflect (or suggest) any symptoms/impairment of hypertension not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.   

Finally, the Board notes that the Veteran has reported variously that he retired due to his knees and headaches (see June 2008 VA examination), and that he is working part-time, and had not lost any time from work due to hypertension in the last year (see March 2010 VA examination report).  Either way, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of this increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


ORDER

A rating in excess of 10 percent for hypertension is denied.


REMAND

Regarding the rating for the Veteran's service-connected left knee disability, while the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).  

The most recent VA examination for this disability was in March 2010.  The Veteran has since submitted some private treatment records indicating that he underwent left knee surgery in July 2010.  The complete clinical records relating to the surgery (all pre-surgical evaluations/consultations, complete records pertaining to the surgery, and the records pertaining to any post-surgical convalescence) are not associated with the claims file, but are pertinent/critical evidence that must be secured.  Furthermore, given the surgery, the findings on March 2010 examination would not provide a true indication of the current status of the left knee disability; consequently, a contemporaneous examination is necessary.   In addition, records of any VA evaluation or treatment the Veteran has received for his left knee in the interim are constructively of record, and would be pertinent evidence that must be secured. 

Finally, the Board notes that the surgery raises the inextricably intertwined unadjudicated issue of the Veteran's entitlement to a convalescent rating following the July 2010 surgery.  That issue must be developed and addressed.  

The Veteran is advised that governing regulations provide that where evidence requested in connection with a claim for benefits is not received within a year of the request, the claim is to be considered abandoned (See 38 C.F.R. § 3.158(a)), and also that when a claimant fails (without good cause) to report for a VA examination scheduled in conjunction with a claim for increase, the claim is to be denied (See C.F.R. § 3.655(b)). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for the left knee disability.

2.  The RO should ask the Veteran to identify all sources of private evaluation and/or treatment he has received for his left knee disability since March 2010, and to provide authorizations for VA to secure the complete updated clinical records of all such treatment and evaluations.  Of particular interest are complete records (i.e., those he has not already submitted) of the evaluations leading up to the surgery in July 2010, the records pertaining to that surgery, and the records pertaining to the post-operative convalescence.   The RO should secure for association for the claims file complete clinical records outstanding from all sources identified.  

3.  The RO should then arrange for an orthopedic examination of the Veteran to assess the current severity of his service connected left knee disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the applicable criteria for rating the disability at issue, and the findings reported must be sufficiently detailed to allow for rating under all applicable criteria (specifically including ranges of motion, with any further limitations due to pain or on use as well as notation of any instability).  The examiner must explain the rationale for any opinions offered.

4.  The RO should first address any convalescence (paragraph 30) rating questions raised, then re-adjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


